Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The prior art fails to disclose, suggest, or otherwise make obvious a tiltable solar light having a housing with lighting components including solar cells and a rechargeable battery; the housing having pegs for receipt in holes in a frame for allowing tilting of the light within an opening defining a gap; the light including a landscape spike removably attached to the frame by curved arms defining a 2nd gap permitting the light to tilt within the frame about the pegs as defined in claim 1. The prior art fails to disclose, suggest, or otherwise make obvious a kit for making a tiltable solar light including a housing with lighting components including solar cells and a rechargeable battery; the housing having pegs and a frame with holes to receive the pegs for allowing tilting of the light within an opening defining a gap; the light including a pair of blades to be interlocked together to form a landscape spike removably attached to the frame as defined in claim 8. The prior art fails to disclose, suggest, or otherwise make obvious a tiltable solar light kit having a housing with lighting components including solar cells and a rechargeable battery; the housing having pegs and a frame with holes to receive the pegs for allowing tilting of the light within an opening defining a gap; a pair of tapering blades having slots such that they can be interlocked together to form a landscape spike with integral arms removably attached to the frame; the arms defining a 2nd gap to permit the light to tilt within the frame about the pegs at a maximum tilt angle as defined in claim 14.

Conclusion
	Claims 1 and 4-22 are allowed.
	Claims 2 and 3 have been canceled.                                
           
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN K DAWSON whose telephone number is (571)272-4694. The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors Gay Ann Spahn and Eileen Lillis can be reached at 571-272-7731 and 571-272-6928, respectively.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated
 information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

Signed: 	/GLENN K DAWSON/
		Glenn K. Dawson
		Primary Examiner, Art Unit 3993 

Conferees:  /JRJ/
		Jeffrey R. Jastrzab
		Primary Examiner, Art Unit 3993 

		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993